            Case 3:16-md-02741-VC Document 11740 Filed 09/14/20 Page 1 of 2




 1
 2                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3
                                    SAN FRANCISCO DIVISION
 4
      IN RE: ROUNDUP PRODUCTS                            MDL No. 2741
 5    LIABILITY LITIGATION                               Case No. 16-md-02741-VC
 6                                                       Hon. Vince Chhabria
 7    This document relates to:                          MOORE LAW GROUP, PLLC’S RESPONSE
      ALL ACTIONS
 8                                                       TO THE COURT’S AUGUST 27, 2020 ORDER

 9
            Pursuant to the Court’s August 27, 2020 Order, Moore Law Group, PLLC is filing the
10
     attached redacted version of a letter sent to the Court on August 20, 2020 via email regarding
11
     settlement progress. The redactions were made following meet and confer with Monsanto. Since
12
     originally sending the August 20, 2020 letter, Moore Law Group, PLLC entered into a fully-executed
13
     and binding Master Settlement Agreement with Monsanto.
14
15
     DATED: September 14, 2020                    Respectfully submitted,
16
                                                  By: /s/ Jennifer A. Moore
17                                                Jennifer A. Moore (SBN 206779)
                                                  jennifer@moorelawgroup.com
18                                                MOORE LAW GROUP, PLLC
19                                                1473 South 4th Street
                                                  Louisville, KY 40208
20                                                Telephone: (502) 717-4080
                                                  Facsimile: (502) 717-4086
21
22                                                Attorney for Plaintiffs

23
24
25
26
27
28




                                             1
                  RESPONSE TO AUGUST 27, 2020 COURT ORDER;16-MD-02741-VC
             Case 3:16-md-02741-VC Document 11740 Filed 09/14/20 Page 2 of 2




 1                                       CERTIFICATE OF SERVICE
 2           I certify that on this 14th day of September, 2020, a copy of the foregoing was filed with the Clerk
     of the Court through the CM/ECF system, which sent notice of the filing to all appearing parties of
 3
     record.
 4
 5                                                  By: /s/ Jennifer A. Moore
                                                    Jennifer A. Moore (SBN 206779)
 6                                                  jennifer@moorelawgroup.com
 7                                                  MOORE LAW GROUP, PLLC
                                                    1473 South 4th Street
 8                                                  Louisville, KY 40208
                                                    Telephone: (502) 717-4080
 9                                                  Facsimile: (502) 717-4086
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              2
                   RESPONSE TO AUGUST 27, 2020 COURT ORDER;16-MD-02741-VC
